DETAILED ACTION
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Prior art separately or taken together does not disclose “vent holes are formed in the top layer” (claim 12; claims 13 and 14 have similar limitations).
Claims 12-14 have allowable subject matter that is virtually the same as in parent case S/N 16/142,208 (see Notice of Allowance, dated 10/27/20).
To elaborate briefly on the above, the closest prior art that may contain “vent holes” that Examiner has found is US-9715987 by Xiao.   The Xiao reference uses similar process to Applicant’s own: first it fills the “vacuum channel” with sacrificial material and then in consequent steps removes the sacrificial material, on order for vacuum to be present.  However, it is unclear where the associated “vent holes” would be located in Xiao’s reference.   Essentially, Examiner is unable to make a convincing argument that they would be in “top layer” specifically, as the claims 12-14 require (they could be in side layers instead).   Hence, indication of Allowable Subject Matter is warranted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US-6437360) by Cho et al (“Cho”).
Regarding claim 1, Cho discloses in FIGs. 3-14 and related text, e.g., a semiconductor device comprising:
 an emitter electrode (source) and a collector electrode (drain) formed in a dielectric layer (FIG. 14; shows devices in individual “rooms”; are formed from dielectric layer; if it was not dielectric, everything would short out; everything is being formed in that layer; or at the very least it would be obvious to do it, in light of explicit teachings shown in FIG. 14) such that a nanogap (“channel length”; regarding “nano” part; see FIG. 7 and related text; “20 nm”) separates the emitter electrode and the collector electrode, a portion of the emitter electrode comprising layers (see FIG. 6b, for example of multilayer source/emitter); 
a channel (see FIG. 7; “channel” is a gap between S and D, in three dimensions; a box, as it were) formed in the dielectric layer so as to traverse the nanogap (nanogap is straight line distance between the S and D); thereby forming a vacuum channel transistor structure (Title).


Cho does not explicitly state a top layer over the channel so as to cover the channel and the nanogap without filling in the channel and the nanogap (these features are likely inherent; see below).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Cho with “top layer over the channel so as to cover the channel and the nanogap without filling in the channel and the nanogap”, in order to form a functional vacuum device, since otherwise there would be no vacuum (Abstract explicitly mentions that it is a vacuum device; hence, “lack of air”; hence, top layer of some sort, that hermetically closes the device exists) and it does not fill channel, otherwise there would be no vacuum (vacuum is “air free empty space”; if it is filled with a layer, it is not vacuum, by definition; the feature of these limitations are likely all inherent in Cho, but not explicitly stated).

Regarding claim 2, Cho discloses in FIGs. 3-14 and related text, e.g., wherein a dielectric material is formed on a global backgate underlying the channel (see FIG. 3a, “gate(G)”; the “room” dielectric in FIG. 14 is above that; hence, “on”).
Regarding claim 3, Cho discloses in FIGs. 3-14 and related text, e.g., wherein the emitter electrode and the collector electrode are formed on a high-k dielectric material (“channel insulator”; “high-k” is broad and not objective term, and just about anything reads on it; for example, the prototypical insulator is silicon oxide; it is “high-k” when compared to many other materials; hence, these limitations are met by default).
Regarding claim 4, Cho discloses in FIGs. 3-14 and related text, e.g., wherein the high-k dielectric material is formed on a local bottom gate (FIG. 3a, “gate(G)”).
Regarding claim 5, Cho discloses in FIGs. 3-14 and related text, e.g., wherein the emitter electrode comprises an emitter tip (part of source closest to drain) opposing a collector tip (part of drain closest to source) of the collector electrode such that the nanogap is formed between the emitter and collector tips (see FIG. 3a and FIG. 7).
Regarding claim 6, Cho discloses in FIGs. 3-14 and related text, e.g., wherein the emitter tip comprises the layers (see FIG. 5c; 3 layers shown).
Regarding claim 7, Cho discloses in FIGs. 3-14 and related text, e.g., wherein the collector tip comprises the layers (see FIG. 5c; 3 layers shown).
Regarding claim 8, Cho discloses in FIGs. 3-14 and related text, e.g., wherein the layers comprise at least one low workfunction material interposed in a high workfunction material (FIG. 5c shows “low function material” between the normal metal of source on one side and “electric field shielding” material on the other side; the two other materials are “high workfunction” by comparison to “low workfunction” material, by definition).
Regarding claim 9, Cho discloses in FIGs. 3-14 and related text, e.g., wherein the layers comprise one or more low workfunction layers and one or more high workfunction layers (see claim 8).
Regarding claim 11, Cho discloses in FIGs. 3-14 and related text, e.g., wherein the channel is a vacuum environment (see Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (US-6437360) by Cho et al (“Cho”) in view of (US-4827177) by Lee et al (“Lee”).
Regarding claim 10, Cho discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the emitter electrode comprises a plurality of electrode tips opposing one or more collector tips of the collector electrode in the channel.
Lee discloses in FIGs. 5-7 and related text, e.g., wherein the emitter electrode comprises a plurality of electrode tips (17, 19, 21) opposing one or more collector tips of the collector electrode (11) in the channel (gap in-between).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Cho with “wherein the emitter electrode comprises a plurality of electrode tips opposing one or more collector tips of the collector electrode in the channel” as taught by Lee, since applying a known technique (technique of Lee; teaches a single emitter and multi-emitter configuration in FIGs. 5-7, thus teaching their obviousness over each other) to a known device ready for improvement (device of Cho) to yield predictable results (results are predictable, since Lee’s teachings apply to vacuum devices; see Title) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
09/28/22


/Mounir S Amer/Primary Examiner, Art Unit 2894